NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetic sensor (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections



If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 9, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “a measured portion” is indefinite, because it is unclear what is the structure that differentiates said portion from the rest of the flow path wall. Claims 4-6, 9, and 13-15 are rejected for the same reason due to their dependency upon said claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vandlik et al. (U.S. Patent No. 6,481,980) in view of Pittinger et al. (Pittinger et al. (U.S. Patent Application Pub. No. 2011/0152055).
Regarding claim 1, Vandlik et al. discloses a biological component treatment cassette 28 configured to be attachable to a separation device 14 adapted to separate a biological component from a liquid containing at least one biological component, and having a flow path F1-F38 formed in an interior portion thereof, the biological component treatment cassette comprising: a cassette main body 28 formed from a flexible upper sheet and a flexible lower sheet  194 and/or 196 between which there is formed a flow path wall configured to form the flow path in an interior portion thereof, said cassette main body having a flexible peripheral edge portion (col. 9 lines 6-15; Fig. 6); but does not disclose a pump action tube, both ends of which are connected to the flow path of the cassette main body, together with a portion thereof protruding from [an] said outer peripheral edge portion of the cassette main body, and which is made from a soft material that is pressed by a pump installed in the separation device in order to cause a fluid to flow inside the flow path.
Pittinger et al. discloses a biological component treatment cassette 26 comprising a pump action tube 76, 88, 96, 108, and/or 130, both ends of which are connected to the flow path of the cassette main body, together with a portion thereof protruding from [an] said outer peripheral edge portion of the cassette main body (Fig. 
Regarding claims 10 and 11, Vandlik et al. discloses wherein the liquid containing at least one biological component is blood or a blood component; wherein the liquid containing at least one biological component is a cell solution (col. 1 lines 6-9). 
Regarding claim 12, Vandlik et al. discloses a biological component treatment system equipped with a separation device 14 adapted to separate a biological component from a liquid containing at least one biological component, and a biological component treatment cassette 28 configured to be attachable to the separation device 14, and having a flow path F1-F38 formed in an interior portion thereof, the biological component treatment cassette comprising: a cassette main body 28 formed from a flexible upper sheet and a flexible lower sheet  194 and/or 196 between [on] which there is formed a flow path wall configured to form the flow path in an interior portion thereof, said cassette main body having a flexible peripheral edge portion (col. 9 lines 6-15; Fig. 6); but does not disclose a pump action tube, both ends of which are connected to the flow path of the cassette main body, together with a portion thereof protruding from an outer peripheral edge portion of the cassette main body, and which is made from a soft material; the separation device comprises a pump configured to press on the pump action tube in order to cause a fluid to flow inside the flow path.
Pittinger et al. discloses a biological component treatment cassette 26 comprising a pump action tube 76, 88, 96, 108, and/or 130, both ends of which are connected to the flow path of the cassette main body, together with a portion thereof protruding from [an] said outer peripheral edge portion of the cassette main body (Fig. 3), and which is made from a soft material; the separation device 6 comprises a pump configured to press on the pump action tube in order to cause a fluid to flow inside the flow path (paras. [0009], [0028], [0029], [0034], [0035], [0037], [0043]-[0047]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provide the cassette of Vandlik et al. with the pump action tube of Pittinger et al. for the purpose of complete pre-assembly and then sterilization (para. [0035]).

Claims 2, 4-6, 9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vandlik et al. (U.S. Patent No. 6,481,980) in view of Pittinger et al. (U.S. Patent Application Pub. No. 2011/0152055), as applied to claim 1 above, and further in view of Dolecek et al. (U.S. Patent No. 6,280,406).
Regarding claims 2 and 4, modified Vandlik et al. does not disclose wherein a measured portion is formed on the flow path wall; wherein the measured portion comprises a magnetic sensor.
Dolecek et al. discloses wherein a measured portion 82 is formed on the flow path wall 80; wherein the measured portion comprises a magnetic sensor 100 (col. 7 lines 7-46). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the cassette of modified 
Regarding claims 5, 6 and 9, Vandlik et al. does not disclose wherein a plurality of the pump action tubes are provided; wherein the plurality of the pump action tubes are provided respectively on opposite sides of the cassette main body; wherein the pump is a peristaltic pump configured to press the pump action tube to thereby cause peristaltic movement therein. 
Pittinger et al. discloses wherein a plurality of the pump action tubes 76, 88, 96, 108, and/or 130 are provided; wherein the plurality of the pump action tubes are provided respectively on opposite sides of the cassette main body (Fig. 3); wherein the pump is a peristaltic pump configured to press the pump action tube to thereby cause peristaltic movement therein (para. [0009]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provide the cassette of Vandlik et al. with the pump action tube of Pittinger et al. for the purpose of complete pre-assembly and then sterilization (para. [0035]).
Regarding claims 13 and 14, Vandlik et al. discloses a filter accommodating unit (“additional interior cavity”) comprised of a soft material (Fig. 7 and 9); wherein the filter accommodating unit comprises a filter member 200 formed of a mesh disposed inside the filter accommodating unit (col. 7 lines 37-46).
Regarding claim 15, modified Vandlik et al. discloses wherein said flow path comprises a plurality of fluidly connected flow path segments F1 – F38, and the filter accommodating unit 200’ in the blood return line (line containing valve V18), which is parallel to a blood collection line (line containing valve V12) (col. 59 lines 41-51; Fig. 
Dolecek et al. discloses that the measured portion 82 is provided along the blood removal line 22, which is parallel to the blood return line 24 (Fig. 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the cassette of modified Vandlik et al. with the measured portion along the blood removal line as taught by Dolecek et al., for the purpose of sensing positive and negative pressures without a captive air space (col. 7 lines 7-46), with the blood removal line parallel to the filter accommodating unit along the blood return line as taught by Vandlik et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Shuyi S. Liu/Examiner, Art Unit 1774